                                           Case 4:19-cv-05844-KAW Document 8 Filed 10/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LAURIE ELIZABETH ALDERMAN,
                                   7                                                       Case No. 19-cv-05844-KAW
                                                         Plaintiff,
                                   8
                                                    v.                                     ORDER RE APPLICATION TO
                                   9                                                       PROCEED IN FORMA PAUPERIS
                                         CITY OF COTATI, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS ORDERED that the application to proceed in forma pauperis is GRANTED. The

                                  14   complaint having been found to comply with Title 28 USC § 1915, IT IS FURTHER ORDERED

                                  15   that the Clerk issue summons, and IT IS FURTHER ORDERED that the U.S. Marshal for the

                                  16   Northern District of California serve, without prepayment of fees, a copy of the complaint, any

                                  17   amendments, scheduling orders, attachments, plaintiff's affidavit and this order upon the

                                  18   defendant.

                                  19   Dated: October 16, 2019

                                  20                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
